— Appeals by the defendant from two judgments of the County Court, Suffolk County (Kahn, J.), both rendered July 18, 2012, convicting him of failing to register or verify an Internet identifier pursuant to the Sex Offender Registration Act (see Correction Law §§ 168-f, 168-i, 168-t; 9 NYCRR part 6057) under indictment No. 880-12, and attempted dissemination of indecent material to a minor in the first degree under superior court information No. 1574-12, respectively, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the judgments are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Dillon, J.P., Leventhal, Chambers and Miller, JJ., concur.